DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims
This office action is in response to the amendment received on 03/01/2021.
Claims 1, 6-14, 16, 21-29, 31, 35 and 36 were amended.
Claims 2, 17, 32, 33 were canceled.
Claims 1, 3-16, 18-31 and 34-46 are pending.
Claims 1, 3-16, 18-31 and 34-46 were examined.

Response to Arguments/Amendments
Claim Objections
Applicant’s amendments and arguments (see remarks, page 14, filed on 03/01/2021), with respect to the objections of claims 9-14, 24-29 and 35-56 have been fully considered and are persuasive in view of the amendments. Therefore the objections were withdrawn. 

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, pages 14 and 15, filed on 03/01/2021), with respect to the rejection of claims 35 and 35 under 35 USC § 112(b) 

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 14-21, filed on 03/01/2021), with respect to the rejection of claims 1, 3-16, 18-31 and 34-46 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-16, 18-31 and 34-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 

Claims 1, 16 and 31 were amended to recite “thereby maintaining a complete and single version of the data in each database, despite concurrent user accesses and faults via communication using the Internet Protocol”. The specification as filed recites, inter alia:
“[0090] The memory 230 is configured to store information for implementing the distributed security system 215. The processor 220 provides a user interface on a display device for entering data for authenticating and authorizing a user associated with the data, provides security across a plurality of business modules distributed over a plurality of locations using a distributed security platform 215. The distributed security platform 215 processes the data entered by the user to determine rights related to the user associated with the entered data. Upon determining rights related to the user associated with the entered data, the processor 220 provides the user access and control to the business modules according to the determined rights, controls communication between the plurality of business modules distributed over the plurality of locations by the distributed security platform 215 using an Internet Protocol and distributed data management (DDM) files on databases distributed over the plurality of locations and ensures data integrity by the distributed security platform 215 despite concurrent user accesses and faults.
[0179] Communication between the plurality of business modules distributed over the plurality of locations by the distributed security platform using an Internet Protocol and distributed data management (DDM) files on databases distributed over the plurality of locations are controlled 7440. Data integrity is ensured by the distributed security platform despite concurrent user accesses and faults 7450.”



The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1, 16 and 31 recite the language “as a result of determining rights” in lines 19, 21 and 15, respectively. There is insufficient antecedent basis for this language in the claims as the previously recited language “receiving… to determine rights related to the user / providing… to determine rights related to the user” represents an intended use. In other words, the “computer” is not required to be in possession of “a result of determining rights” in order to perform the claimed “as a result of determining rights related to the user associated with the entered data, authorizing…” rendering the language unclear. Dependent claims 3-15, 18-30 and 34-46 are also rejected since they depend on claims 1, 16 and 31, respectively.

Claims 1, 16 and 31 recite the language “as a result of determining rights” in lines 19, 21 and 15, respectively. There is insufficient antecedent basis for this language in the claims since it is unclear which “to determine rights related to the user” the claims are referring to (Claims 1, 16 and 31 introduce “to determine rights related to the user” more than once, in lines 14 and 17; 13 and 19; and 11 and 14, respectively). See MPEP 2173.05(e): “… if two different levers are recited earlier in the claim, the recitation of “said lever” in the same or subsequent claim would be unclear where it is uncertain 

Claims 1, 16 and 31 recite the language “the determined rights” in lines 22, 24 and 18, respectively. There is insufficient antecedent basis for this language in the claims as the previously recited language “receiving… to determine rights related to the user / providing… to determine rights related to the user” represents an intended use. In other words, the “computer” is not required to be in possession of “the determined rights” in order to perform the claimed “as a result of determining rights related to the user associated with the entered data, authorizing…”, rendering the language unclear. Dependent claims 3-15, 18-30 and 34-46 are also rejected since they depend on claims 1, 16 and 31, respectively.

Claims 1, 16 and 31 recite the language “the data in each database / the data” in lines 33 and 36; 34 and 38; 26 and 29, respectively. There is insufficient antecedent basis for this language in the claims. Dependent claims 3-15, 18-30 and 34-46 are also rejected since they depend on claims 1, 16 and 31, respectively.

Claims 1, 16 and 31 recite the language “the user associated with the databases” in lines 17, 19 and 14, respectively. There is insufficient antecedent basis for this language in the claims. Dependent claims 3-15, 18-30 and 34-46 are also rejected since they depend on claims 1, 16 and 31, respectively.



Claims 1, 16 and 31 recite: “receiving data entered by the user, via the user interface, for authenticating and authorizing the user associated with the entered data, to determine rights related to the user”. It is unclear by the claim language whether the language “to determine rights” refers to “receiving data” (i.e. “receiving data… to determine rights…”), or whether it refers to “authenticating and authorizing” (i.e. “authenticating and authorizing… to determine rights”). This duality renders the scope of the claims unclear. Dependent claims 3-15, 18-30 and 34-46 are also rejected since they depend on claims 1, 16 and 31, respectively.

Claims 1, 16 and 31 recite: “synchronizing the DDM files to logically interrelate the databases, thereby maintaining a complete and single version of the data in each database, despite concurrent user accesses and faults via communication using the Internet Protocol”. It is unclear by the claim language whether the language “concurrent” 

Claims 1, 16 and 31 recite: “controlling communication according to the determined rights to perform tasks”. It is unclear by the claim language whether the language “” refers to “to perform tasks” (i.e. “controlling communication”), whether it refers to “controlling communication… to perform tasks” (i.e. “rights”), or whether it refers to “determined rights to perform tasks” (i.e. “”). This duality renders the scope of the claims unclear. Dependent claims 3-15, 18-30 and 34-46 are also rejected since they depend on claims 1, 16 and 31, respectively.

Claims 1, 16 and 31 recite: “to determine rights related to the user to access and control databases distributed over the selected plurality of locations”. It is unclear by the claim language whether the language “to determine” refers to “rights and control” (i.e. “to determine A. rights related to the user to access and B. control databases distributed…”), or whether it refers to “access and control” (i.e. “to determine rights related to the user to C. access and D. control databases…”). This duality renders the scope of the claims unclear. Dependent claims 3-15, 18-30 and 34-46 are also rejected since they depend on claims 1, 16 and 31, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-16, 18-31 and 34-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rahimi et al. (NPL 2015) in view of Hayton et al. (US 2011/0277027 A1).

With respect to claims 1, 16 and 311 2, Rahimi et al. teach non-transitory computer-readable storage device having stored thereon computer-executable instructions for implementing a system for securing business systems accessed by a plurality of users over a plurality of locations; distributed security system, comprising: a memory storing computer-executable instructions for implementing the distributed security system; and a processor, coupled to the memory, the processor executing the computer-executable instructions; and a method for securing business systems 
providing, by a computer, a user interface of a distributed security platform on a display device (see native data source client interface and/or ODBC interface, setting up data source names, chapter 10, section 12.8.4, pages 492 and 493); receiving a selection, via the user interface, of a plurality of locations within a network of a business data system (see Traverse to the directory where the “DB1.MDB” file is located and select it; Traverse to the directory where the “DB4.MDB” file is located and select it; Choose Oracle—OraDb110g_home1 and click on the “Finish” button; Choose Oracle—OraDb110g_home1 and click on the “Finish” button; Choose IBM DB2 ODBC DRIVER—DB2COPY1.; In the “Look in” field, type “C4Drive:\ Grants.xls” (without the quotes) or browse to the directory and choose the file, etc. Setting up data source names. chapter 10, sections 12.8.4 and 12.8.5, pages 492-502); 
receiving data entered by the user, via the user interface, for authenticating and authorizing the user associated with the entered data, to determine rights related to the user to access and control databases distributed over the selected plurality of locations (see 14.4.1 Architectural Security Requirements, define a security policy, 14.4.1.1 Security Policies 14.4.1.2 Authentication and 14.4.1.3 Authorization. "We can specify further details about the identity, security target, and operation to achieve a fairly fine level of granularity of control. For example, we can specify that a particular user is permitted to select, insert, update, and 
providing, by a computer, security across the databases using the distributed security platform by processing the received entered data to determine rights related to the user associated with the databases (see "Architectural Security refers to the mechanisms and techniques we can use to ensure that our COSs acting on behalf of the DDBE users and subsystems are working within the defined Security Policy for the DDBE. We need to ensure that COSs do not grant access to things that they should not and do not prevent access when it has been granted. In order to ensure this, our DDBE Platform needs to have architectural support for authentication, authorization, and encryption. This means that our COSs can use these services correctly, and as needed within the DDBE." - pages 567-569); 
as a result of determining rights related to the user associated with the entered data, authorizing and providing the user access to and control of the databases according to the determined rights by: controlling communication according to the determined rights to perform tasks, by a computer, using an Internet Protocol, directly between the databases distributed over the selected plurality of locations using distributed data management (DDM) files on the databases (see 13.1 COOPERATIVE DDBEs "The nodes in these networks can operate over an extremely dynamic environment (i.e., an intranet or even the Internet/World Wide Web).", pages 513 and 514; Architectural security, pages 567-569; IPSec, page 368); and 

Rahimi et al. do not explicitly disclose a method, device and system comprising: the interface is… for entry of data by a user.
However, Hayton et al. disclose a method, device and system (Systems and methods for providing a single click access to enterprise, SAAS and cloud hosted application) comprising: 
the interface is… for entry of data by a user (see paragraphs [0267], [0362] and [0363]); 


 With respect to claims 3, 18 and 343 4, the combination of Rahimi et al. and Hayton et al. teaches all the subject matter of the method, device and system as described above with respect to claims 1, 16 and 31. Furthermore, Rahimi et al. disclose a method, device and system further comprising downloading, using an active directory process, active directory names from each of the plurality of locations to select when new users needing access are setup (see LDAP, single sign one using Microsoft Windows Active directory, page 369; Directory Service requirements, pages 564-567). 

5 6, the combination of Rahimi et al. and Hayton et al. teaches all the subject matter of the method, device and system as described above with respect to claims 3, 18 and 34. Furthermore, Rahimi et al. disclose a method, device and system further comprising assigning users to a new location without waiting for the active directory process to run when users have moved to the new location on the active directory user file (see Traverse to the directory where the “DB1.MDB” file is located and select it; Traverse to the directory where the “DB4.MDB” file is located and select it; Choose Oracle—OraDb110g_home1 and click on the “Finish” button; Choose Oracle—OraDb110g_home1 and click on the “Finish” button; Choose IBM DB2 ODBC DRIVER—DB2COPY1.; In the “Look in” field, type “C4Drive:\ Grants.xls” (without the quotes) or browse to the directory and choose the file, etc. Setting up data source names. chapter 10, sections 12.8.4 and 12.8.5, pages 492-502). 

With respect to claims 5, 20 and 36, the combination of Rahimi et al. and Hayton et al. teaches all the subject matter of the method, device and system as described above with respect to claims 3, 18 and 35. Furthermore, Rahimi et al. disclose a method, device and system further comprising converting active directory names using a global process across the plurality of databases in the plurality of locations (see Export Schema generation, Fig. 12.8 and pages 470-472). 

With respect to claims 6, 21 and 377, the combination of Rahimi et al. and Hayton et al. teaches all the subject matter of the method, device and system as described above with respect to claims 1, 16 and 31. Furthermore, Rahimi et al. disclose a method, device and system wherein providing security across the databases distributed over the selected plurality of locations using a distributed security platform further comprises providing a password reset option to allow security personnel to reset expired or disabled profiles for users (see DDBE security, lost password policies, page 376). 

With respect to claims 7, 22 and 388, the combination of Rahimi et al. and Hayton et al. teaches all the subject matter of the method, device and system as described above with respect to claims 1, 16 and 31. Furthermore, Rahimi et al. disclose a method, device and system wherein providing security across the databases distributed over the selected plurality of locations using a distributed security platform further comprises presenting a security interface for enabling a user to create and manage profiles (see Registration service, pages 564-567). 

With respect to claims 8, 23 and 399, the combination of Rahimi et al. and Hayton et al. teaches all the subject matter of the method, device and system as described 

With respect to claims 9, 24 and 4010, the combination of Rahimi et al. and Hayton et al. teaches all the subject matter of the method, device and system as described above with respect to claims 1, 16 and 31. Furthermore, Rahimi et al. disclose a method, device and system wherein providing security across the databases distributed over the selected plurality of locations using a distributed security platform further comprises presenting a second interactive user display for adding comments to a profile (see associating, additional information about the COS, page 565). 

With respect to claims 10, 25 and 4111, the combination of Rahimi et al. and Hayton et al. teaches all the subject matter of the method, device and system as described above with respect to claims 1, 16 and 31. Furthermore, Rahimi et al. disclose a method, device and system wherein providing security across the databases distributed over the selected plurality of locations using a distributed security platform 

With respect to claims 11, 26 and 4212, the combination of Rahimi et al. and Hayton et al. teaches all the subject matter of the method, device and system as described above with respect to claims 1, 16 and 31. Furthermore, Rahimi et al. disclose a method, device and system wherein providing security across the databases distributed over the selected plurality of locations using a distributed security platform further comprises presenting a fourth interactive user display for performing at least one of setting up user functions, selecting locations, interfacing with a workforce management module, performing maintenance operations, selecting menu options, and selecting filters for listing job control numbers (see Administration facilities, pages 604 and 605). 

With respect to claims 12, 27 and 4313, the combination of Rahimi et al. and Hayton et al. teaches all the subject matter of the method, device and system as described above with respect to claims 1, 16 and 31. Furthermore, Rahimi et al. disclose a method, device and system wherein providing security across the databases distributed over the selected plurality of locations using a distributed security platform further comprises presenting a fifth interactive user display for defining authorization 

With respect to claims 13, 28 and 4414, the combination of Rahimi et al. and Hayton et al. teaches all the subject matter of the method, device and system as described above with respect to claims 1, 16 and 31. Furthermore, Rahimi et al. disclose a method, device and system wherein providing security across the databases distributed over the selected plurality of locations using a distributed security platform further comprises presenting a sixth interactive user display for manipulating data associated with at least one parameter chosen from the group consisting of locations, profiles, users, group profiles, menus, menu options, functions, and authorization options (see Administration facilities, pages 604 and 605). 
Moreover, with respect to claims 13, 28 and 44, the claims recite non-functional descriptive material. Claims 13, 28 and 44 recite “data associated with at least one parameter chosen from the group consisting of locations, profiles, users, group profiles, menus, menu options, functions, and authorization options. However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see also In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

15, the combination of Rahimi et al. and Hayton et al. teaches all the subject matter of the method, device and system as described above with respect to claims 1, 16 and 31. Furthermore, Rahimi et al. disclose a method, device and system wherein providing security across the databases distributed over the selected plurality of locations using a distributed security platform further comprises presenting a seventh interactive user display for adding or deleting parameters (see CRUD operation, pages 2, 3, 542 and 543). 

With respect to claims 15, 30 and 4616, the combination of Rahimi et al. and Hayton et al. teaches all the subject matter of the method, device and system as described above with respect to claims 14, 29 and 45. Furthermore, Rahimi et al. disclose a method, device and system wherein adding or deleting parameters is for a single parameter or a plurality of parameters (see CRUD operation, pages 2, 3, 542 and 543). 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baker et al. (US 5,696,898 A) disclose system and method for database access control, including allowing a network administrator to restrict specific users from accessing information from databases.
Ruths et al. (US 2003/0018719 A1) disclose data-centric collaborative computing platform, including employing distributed data management and synchronization techniques for managing the distributed representations of a collaborative resource.
Hotti (US 2004/0078569 A1) discloses method and system for managing security material and services in a distributed database system, including controlling application programs to access data of a database in a database server by outsourcing the security management functionality.
Dugan et al. (US 2005/0021713 A1) disclose intelligent network, including performing audits and ensure data integrity and synchronization.
Gay et al. (US 8,069,117 B1) disclose ad hoc access rights in restricted-access electronic space, including enabling an administrator to grant ad hoc access to users.
Dettinger et al. (US 2006/0020581 A1) disclose query conditions-based security, including managing access by multiple users to persistently stored predefined queries.

Landry et al. (US 2007/0100834 A1) disclose system and method for managing data in a distributed computer system, including a profile-based synchronization of data.
Burke et al. (US 2006/0294578 A1) disclose unified authorization for heterogeneous applications, including a database of rights required to access a desired service.
Shelat et al. (US 7,653,668 B1) disclose fault tolerant multi-stage data replication with relaxed coherency guarantees, including multi-stage file replication techniques within distributed data management systems.
Barkai et al. (US 2006/0190243 A1) disclose method and apparatus for data management, including a core distributed data management protocol (XDAP) that ensures wire speed data synchronization, transaction integrity, fault tolerance, online scalability and self-healing.
Cormie et al. (US 7,739,239 B1) disclose distributed storage system with support for distinct storage classes, including supporting interaction between the storage service and its users according to a web services model.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 




/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 1, 16 and 31 recite “the user interface, for authenticating and authorizing the user associated with the entered data”; “the entered data, to determine rights related to the user to access and control databases...”; “processing the received entered data to determine rights...”; “synchronizing... thereby maintaining a complete and single version of the data in each database, despite concurrent user accesses and faults via communication using the Internet Protocol, such that each database includes a single version of the data...”; , statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II.
        2 Claims 1, 16 and 31 recite “such that...”. “Such that” merely states the result of a limitation in the claim and adds nothing to the patentable or substance of the claim. “Such that” does not have patentable weight (see Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1010 (Fed Cir 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed Cir 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001).
        3 Claims 3, 18 and 34 recite “downloading… to select” (Emphasis added), statements of intended use or field use.
        4 Claims 3, 18 and 34 recite “downloading… when new users needing access are setup”. Those are contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2111.04
        5 Claims 4, 19 and 35 recite “waiting for… process to run” (Emphasis added), statements of intended use or field use.
        6 Claims 4, 19 and 35 recite “assigning users to a new location without waiting for the active directory process to run when users have moved to the new location on the active directory user file” Those are contingent limitations.
        7 Claims 6, 21 and 37 recite “providing… option to allow… personnel to reset… profiles”; (Emphasis added), statements of intended use or field use.
        8 Claims 7, 22 and 38 recite “presenting a security interface for enabling a user to create and manage profiles”; (Emphasis added), statements of intended use or field use.
        9 Claims 8, 23 and 39 recite “presenting a first interactive user display to a user for creating a multiple location user profile to allow the user to access multiple locations”; (Emphasis added), statements of intended use or field use.
        10 Claims 9, 24 and 40 recite “presenting a second interactive user display for adding comments to a profile”; (Emphasis added), statements of intended use or field use.
        11 Claims 10, 25 and 41 recite “presenting a third interactive user display for showing profiles assigned to a particular group”; (Emphasis added), statements of intended use or field use.
        12 Claims 11, 26 and 42 recite “presenting a fourth interactive user display for performing at least one of setting up user functions”; (Emphasis added), statements of intended use or field use.
        13 Claims 12, 27 and 43 recite “ presenting a fifth interactive user display for defining authorization rights”; (Emphasis added), statements of intended use or field use. 
        
        14 Claims 13, 28 and 44 recite “ presenting a fifth interactive user display for defining authorization rights”; (Emphasis added), statements of intended use or field use.
        15 Claims 14, 29 and 45 recite “presenting a seventh interactive user display for adding or deleting parameters”; (Emphasis added), statements of intended use or field use.
        16 Claims 15, 30 and 46 recite “adding or deleting parameters is for a single parameter or a plurality of parameters” (Emphasis added), statements of intended use or field use.